Citation Nr: 0414463	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-22 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to July 
1968, to include two tours of duty in the Republic of 
Vietnam.  The veteran also has unverified active service from 
1960 to August 1965.

This appeal arises from an August 2002 rating decision in 
which the Winston-Salem, North Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO) granted service 
connection for PTSD, and evaluated the disability as 10 
percent disabling effective May 10, 2002.  In the statement 
of the case issued in July 2003, the RO announced that the 
evaluation for PTSD had been increased to 30 percent 
effective May 10, 2002.  In August 2003, the veteran reported 
that he was not satisfied with the 30 percent evaluation.  
Inasmuch as the appeal is from an original award, the Board 
has framed the issue as shown on the title page of this 
decision.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(appeals from original awards are not construed as claims for 
increased ratings). 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On an October 2003, VA examination the veteran reported that 
he was receiving psychiatric treatment at the VA Medical 
Center in Durham North Carolina every three months.  The most 
recent treatment record in the claims folder is dated in 
April 2003.  VA is obligated to obtain relevant VA treatment 
records identified by the veteran.  38 U.S.C.A. 
§ 5103A(c)(2).

It also appears that there is considerable divergence between 
findings reported by a private physician in June 2003, and 
the VA examiner in October 2003.  In view of this divergence, 
the veteran's contention that the VA examination does not 
reflect his actual disability, and the likelihood that 
additional treatment records are available; the Board finds 
that a new examination is warranted.  

Accordingly, this case is remanded for the following:

1.  The AMC or RO should obtain all 
records of the veteran's treatment for 
PTSD at the VA Medical Center in Durham, 
North Carolina since April 2003.

2.  The veteran should be afforded a 
psychiatric examination.  The examiner 
should review the claims folder, and note 
such review in the examination report or 
in an addendum to the report.  The 
examiner should note whether PTSD is 
manifested by occupational and social 
impairment with reduced reliability and 
productivity, and difficulty in 
establishing effective work and social 
relationships; has deficiencies in most 
areas such as work, school, family 
relations, judgment, thinking, or mood; 
or total occupational and social 
impairment.  This information is needed 
to evaluate the veteran's disability in 
accordance with criteria contained in the 
rating schedule.  The examiner should 
also provide a global assessment of 
function (GAF) score.

3.  The AMC or RO should then 
readjudicate the claim.  If the benefit 
sought is not granted, the AMC or RO 
should issue a supplemental statement of 
the case.  The appeal should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




